Carley, Judge.
Appellant was tried for murder and convicted of voluntary manslaughter. He appeals.
1. Appellant enumerates as error the denial of his motion to sever his trial from that of his co-defendants who were subsequently acquitted. It is essentially appellant’s contention that the failure to sever his trial was fatally prejudicial because his defense and the defenses of his co-defendants were absolutely antagonistic. We have carefully considered this enumeration and find that appellant has failed to carry the burden of showing that he was harmed or that the trial court abused its discretion in denying the motion to sever. See generally Everett v. State, 238 Ga. 80 (230 SE2d 882) (1976).
2. It was not error to admit into evidence a “mug shot” of appellant over the objection that it placed his character into evidence. See generally Cooper v. State, 182 Ga. 42 (2) (184 SE 176) (1935); Creamer v. State, 229 Ga. 704, 707 (2) (194 SE2d 73) (1972).
3. Appellant’s enumeration of error asserting ineffective assistance of counsel has been considered and is found to be meritless. See generally Jones v. State, 243 Ga. 820, 830 (12) (256 SE2d 907) (1979).
4. “ ‘Appellant’s contention that the weight of evidence was contrary to the verdict cannot be considered on appeal. Appellate courts consider only the sufficiency of the evidence, the weight of the evidence is solely within the province of the jury.’ [Cit.]” Peacock v. State, 154 Ga. App. 201, 202 (2) (267 SE2d 807) (1980). The evidence is sufficient to support the verdict. See generally Green v. State, 154 Ga. App. 245, 246 (1) (267 SE2d 855) (1980).

Judgment affirmed.


Deen, P. J., and Banke, J., concur.